Name: Commission Delegated Regulation (EU) 2018/181 of 18 October 2017 amending Annex IIIb to Council Regulation (EC) No 1236/2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment
 Type: Delegated Regulation
 Subject Matter: tariff policy;  international trade;  Africa;  rights and freedoms;  criminal law;  America;  politics and public safety;  trade
 Date Published: nan

 13.2.2018 EN Official Journal of the European Union L 40/1 COMMISSION DELEGATED REGULATION (EU) 2018/181 of 18 October 2017 amending Annex IIIb to Council Regulation (EC) No 1236/2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1236/2005 of 27 June 2005 concerning trade in certain goods which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment (1), and in particular Article 12 thereof, Whereas: (1) Pursuant to Articles 7b and 7e of Regulation (EC) No 1236/2005 an authorisation is required for any export of certain goods that could be used for the purpose of capital punishment and for brokering services or technical assistance related to those goods, which are listed in Annex IIIa to that Regulation. (2) A Union General Export Authorisation, which is set out in Annex IIIb to that Regulation, applies to exports to countries that have abolished capital punishment for all crimes and confirmed that abolition through an international commitment, if the conditions and requirements for using that authorisation are met. Its Part 2 lists the relevant countries. (3) As regards countries that are not members of the Council of Europe, that list comprises the countries which have not only abolished capital punishment for all crimes but also ratified the Second Optional Protocol to the International Covenant on Civil and Political Rights without making a reservation. (4) Following their ratifications of that Protocol without making a reservation, the Dominican Republic, Sao Tome and Principe and Togo meet the conditions for inclusion in that list. (5) Regulation (EC) No 1236/2005 should therefore be amended accordingly. (6) In order to avoid undue burdens for exporters and competent authorities, the former should be able to rely on the amended Union General Export Authorisation as soon as possible. This Regulation should, therefore, enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 In Annex IIIb to Regulation (EC) No 1236/2005, the list in Part 2  Destinations is amended as follows: (1) after Djibouti, the entry Dominican Republic is inserted, (2) after San Marino, the entry Sao Tome and Principe is inserted, (3) after Timor-Leste, the entry Togo is inserted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 200, 30.7.2005, p. 1.